ORDER OF SUSPENSION
The Indiana Supreme Court Disciplinary Commission and the Respondent, Jan R. Buker, have tendered to this Court a Statement of Circumstances and Conditional Agreement for Discipline. Therein, the Respondent admits professional misconduct, and the parties agree that the appropriate sanction is a two year suspension from the practice of law effective October 7, 1992, after which time the Respondent will become eligible to petition for reinstatement. The sanction results from Respondent's conviction of a Class D Felony, Child Molestation.
Having reviewed all matters, this Court concludes that the agreement should be *702approved and that the Respondent should be suspended pending further order from this Court. An opinion setting forth the particulars will follow.
IT IS, THEREFORE, ORDERED that Jan R. Buker is suspended from the practice of law effective October 7, 1992, and pending further order from this Court.
The Clerk of this Court is directed to send notice of this order pursuant to Admission and Discipline Rule 23, Section 8(d).
All Justices concur as to immediate suspension pending further order.
DICKSON, J., dissents as to approval of agreed sanction.